UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-02278 Value Line Premier Growth Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, NY 10017 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1500 Date of fiscal year end: December 31 Date of reporting period: March 31, 2011 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 3/31/11 is included with this Form. Value Line Premier Growth Fund, Inc. Schedule of Investments (unaudited) March 31, 2011 Shares Value COMMON STOCKS(96.7%) CONSUMER DISCRETIONARY(10.5%) AutoZone, Inc.* $ BorgWarner, Inc.* Brinker International, Inc. Buckle, Inc. (The) Chipotle Mexican Grill, Inc.* Ctrip.com International Ltd. ADR * Deckers Outdoor Corp.* DIRECTV Class A * Fossil, Inc.* Genuine Parts Co. Gildan Activewear, Inc. Guess?, Inc. HSN, Inc.* Johnson Controls, Inc. LKQ Corp.* Monro Muffler Brake, Inc. O’Reilly Automotive, Inc.* Phillips-Van Heusen Corp. Priceline.com, Inc.* Shaw Communications, Inc. Class B Signet Jewelers Ltd.* Strayer Education, Inc. TJX Companies, Inc. (The) TRW Automotive Holdings Corp.* Ulta Salon, Cosmetics & Fragrance, Inc.* Vitamin Shoppe, Inc.* Warnaco Group, Inc. (The)* WMS Industries, Inc.* Wynn Resorts Ltd. Yum! Brands, Inc. CONSUMER STAPLES(6.3%) BRF - Brasil Foods S. A. ADR British American Tobacco PLC ADR Church & Dwight Co., Inc. Coca-Cola Femsa, S.A.B. de C.V. ADR Companhia de Bebidas das Americas ADR Cosan Ltd. Class A Flowers Foods, Inc. Fomento Economico Mexicano S.A.B. de C.V. ADR General Mills, Inc. Green Mountain Coffee Roasters, Inc.* Hormel Foods Corp. Ruddick Corp. TreeHouse Foods, Inc.* Whole Foods Market, Inc. ENERGY(5.7%) CNOOC Ltd. ADR Concho Resources, Inc.* Core Laboratories N.V. EQT Corp. FMC Technologies, Inc.* Petroleo Brasileiro S.A. ADR Shares Value SM Energy Co. $ Southern Union Co. TransCanada Corp. World Fuel Services Corp. FINANCIALS(9.4%) Affiliated Managers Group, Inc.* AFLAC, Inc. Arch Capital Group Ltd.* AvalonBay Communities, Inc. Bancolombia S.A. ADR Bank of Hawaii Corp. Bank of Montreal Bank of Nova Scotia BlackRock, Inc. BRE Properties, Inc. Canadian Imperial Bank of Commerce Credicorp Ltd. Eaton Vance Corp. Essex Property Trust, Inc. Franklin Resources, Inc. HDFC Bank Ltd. ADR ICICI Bank Ltd. ADR Itau Unibanco Banco Multiplo S.A. ADR Leucadia National Corp. Portfolio Recovery Associates, Inc.* ProAssurance Corp.* Stifel Financial Corp.* T. Rowe Price Group, Inc. Taubman Centers, Inc. Toronto-Dominion Bank (The) Wells Fargo & Co. HEALTH CARE(15.0%) Alexion Pharmaceuticals, Inc.* Allergan, Inc. Auxilium Pharmaceuticals, Inc.* Bayer AG ADR Becton, Dickinson & Co. Bio-Rad Laboratories, Inc. Class A * Bio-Reference Laboratories, Inc.* C.R. Bard, Inc. Cerner Corp.* Computer Programs & Systems, Inc. DENTSPLY International, Inc. Edwards Lifesciences Corp.* Emergency Medical Services Corp. Class A * Endo Pharmaceuticals Holdings, Inc.* Express Scripts, Inc.* Fresenius Medical Care AG & Co. KGaA ADR Haemonetics Corp.* Henry Schein, Inc.* HMS Holdings Corp.* IDEXX Laboratories, Inc.* Illumina, Inc.* Impax Laboratories, Inc.* Intuitive Surgical, Inc.* 1 Value Line Premier Growth Fund, Inc. March 31, 2011 Shares Value MAKO Surgical Corp.* $ Mettler-Toledo International, Inc.* Novo Nordisk A/S ADR Owens & Minor, Inc. Perrigo Co. Pharmasset, Inc.* Quality Systems, Inc. ResMed, Inc.* SXC Health Solutions Corp.* Techne Corp. Teva Pharmaceutical Industries Ltd. ADR United Therapeutics Corp.* Volcano Corp.* Warner Chilcott PLC Class A INDUSTRIALS(21.4%) ABB Ltd. ADR * Acuity Brands, Inc. AMETEK, Inc. AZZ, Inc. BE Aerospace, Inc.* Bucyrus International, Inc. C.H. Robinson Worldwide, Inc. Canadian National Railway Co. CLARCOR, Inc. Curtiss-Wright Corp. Danaher Corp. DigitalGlobe, Inc.* Dollar Thrifty Automotive Group, Inc.* Donaldson Co., Inc. Eaton Corp. EnerSys* Esterline Technologies Corp.* Flowserve Corp. Gardner Denver, Inc. Geo Group, Inc. (The)* GeoEye, Inc.* Harbin Electric, Inc.* IDEX Corp. IHS, Inc. Class A* J.B. Hunt Transport Services, Inc. Kansas City Southern* Kirby Corp.* Lan Airlines S.A. ADR Lennox International, Inc. Lincoln Electric Holdings, Inc. Navistar International Corp.* Norfolk Southern Corp. Polypore International, Inc.* Precision Castparts Corp. Regal-Beloit Corp. Republic Services, Inc. Rollins, Inc. Roper Industries, Inc. Rush Enterprises, Inc. Class A * Stericycle, Inc.* Textainer Group Holdings Ltd. Toro Co. (The) Towers Watson & Co. Class A TransDigm Group, Inc.* Shares Value United Technologies Corp. $ URS Corp.* Valmont Industries, Inc. W.W. Grainger, Inc. Wabtec Corp. Waste Connections, Inc. Woodward Inc. INFORMATION TECHNOLOGY(16.8%) Accenture PLC Class A Acme Packet, Inc.* Amphenol Corp. Class A Anixter International, Inc. ANSYS, Inc.* Ariba, Inc.* Aruba Networks, Inc.* Atheros Communications, Inc.* Avago Technologies Ltd. Blackboard, Inc.* Canon, Inc. ADR Check Point Software Technologies Ltd.* Cognizant Technology Solutions Corp. Class A* Concur Technologies, Inc.* Diodes, Inc.* Dolby Laboratories, Inc. Class A* Equinix, Inc.* FactSet Research Systems, Inc. Google, Inc. Class A * Informatica Corp.* LogMeIn, Inc.* MasterCard, Inc. Class A MICROS Systems, Inc.* Open Text Corp.* Oracle Corp. Pegasystems, Inc. Rackspace Hosting, Inc.* Rovi Corp.* Salesforce.com, Inc.* Solera Holdings, Inc. SuccessFactors, Inc.* Teradata Corp.* TIBCO Software, Inc.* Trimble Navigation Ltd.* VanceInfo Technologies, Inc. ADR * VeriFone Systems, Inc.* VMware, Inc. Class A* Wright Express Corp.* MATERIALS(8.4%) Agrium, Inc. Air Products & Chemicals, Inc. Albemarle Corp. AptarGroup, Inc. Ball Corp. BASF AG ADR Celanese Corp. Series A Clearwater Paper Corp.* Cliffs Natural Resources, Inc. 2 Value Line Premier Growth Fund, Inc. Schedule of Investments (unaudited) Shares Value Crown Holdings, Inc.* $ FMC Corp. Greif, Inc. Class A Mosaic Co. (The) NewMarket Corp. Praxair, Inc. Rockwood Holdings, Inc.* Scotts Miracle-Gro Co. (The) Class A Sigma-Aldrich Corp. Syngenta AG ADR Valspar Corp. (The) TELECOMMUNICATION SERVICES(1.5%) AboveNet, Inc. Brasil Telecom S.A. ADR Crown Castle International Corp.* Millicom International Cellular S.A. SBA Communications Corp. Class A * Telefonica S.A. ADR UTILITIES(1.7%) AGL Resources, Inc. Cia de Saneamento Basico do Estado de Sao Paulo ADR ITC Holdings Corp. NSTAR Questar Corp. Wisconsin Energy Corp. TOTAL COMMON STOCKS AND TOTAL INVESTMENT SECURITIES(96.7%) (Cost $162,139,131) Principal Amount Value SHORT-TERM INVESTMENTS(3.0%) REPURCHASE AGREEMENTS(3.0%) $ With Morgan Stanley, 0.06%, dated 03/31/11, due 04/01/11, delivery value $10,000,017 (collateralized by $10,080,000 U.S. Treasury Notes 1.3750% due 03/15/13, with a value of $10,196,276) $ TOTAL SHORT-TERM INVESTMENTS (Cost $10,000,000) (3.0%) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES(0.3%) NET ASSETS (1) (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($327,477,459 ÷ 11,229,184 shares outstanding) $ * Non-income producing. For federal income tax purposes, the aggregate cost was $172,139,131, aggregate gross unrealized appreciation was $155,607,684, aggregate gross unrealized depreciation was $1,105,451 and the net unrealized appreciation was $154,502,233. ADR American Depositary Receipt. 3 The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s net assets as of March 31, 2011: Level 1 Level 2 Level 3 Total Investments in Securities: Assets Common Stocks $ $
